 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          MICHAEL DAVIS,                                  CASE NO. C17-849-MJP

11                                 Plaintiff,               MINUTE ORDER

12                  v.

13          ZHOU LIANG,

14                                 Defendant.

15

16          The following minute order is made by the direction of the court, the Honorable Marsha

17   J. Pechman, United States District Judge: On April 11, 2018, Plaintiff submitted a corrected

18   Request for Service to the Chinese Ministry of Justice. (See Dkt. No. 15.) More than six months

19   have elapsed since the submission of this request, such that entry of default may now be proper

20   under Article 15 of the Hague Convention. Plaintiff is hereby ORDERED, within ten (10) days

21   of the date of this Minute Order, to submit a supplemental statement (1) describing any further

22   efforts to effect service, (2) indicating whether he has received any response from Defendant,

23

24


     MINUTE ORDER - 1
 1   and (3) indicating whether he believes that entry of default judgment is proper. If Plaintiff

 2   intends to file a renewed Motion for Default, he may do so simultaneously.

 3          If such a statement is not timely filed, this case will be dismissed without prejudice for

 4   failure to prosecute.

 5          The clerk is ordered to provide copies of this order to all counsel.

 6          Filed October 12, 2018.

 7
                                                     William M. McCool
 8                                                   Clerk of Court

 9                                                   s/Paula McNabb
                                                     Deputy Clerk
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
